Citation Nr: 0411194	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to an initial rating greater than 40 percent for 
diabetic neuropathy of the right upper extremity.

3.  Entitlement to an initial rating greater than 30 percent for 
diabetic neuropathy of the left upper extremity.  

4.  Entitlement to an initial rating greater than 20 percent for 
diabetic neuropathy of the right lower extremity.  

5.  Entitlement to an initial rating greater than 20 percent for 
diabetic neuropathy of the left lower extremity.  

6.  Entitlement to an initial rating greater than 10 percent of 
diabetic gastroparesis.  

7.  Entitlement to an initial rating greater than noncompensable 
for impotence.  

8.  Entitlement to special monthly compensastion (SMC) for loss of 
use of a creative organ.  

9.  Entitlement to special monthly compensation above the "N" 
rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1964 to 
September 1968.  

In June 2003, the Board remanded this matter to the RO for further 
development.  This matter has been returned to the Board for 
appellate review.  

The Board observes that remand directives with respect to the 
claims for increased ratings for bilateral upper and lower 
extremities were not complied with and those issues will be 
addressed in the remand section of this decision.  In addition, 
the claim for SMC higher than "N" will also be addressed in the 
remand section.  Those issues are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.  

The Board will adjudicate the claims for increased ratings for 
diabetes mellitus, diabetic gastroparesis, impotence, and SMC for 
loss of use of a creative organ.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's diabetes 
mellitus has been manifested by more than one daily injection of 
insulin, restricted diet, weakness, blackouts, frequent 
hospitalizations, episodes of hypoglycemia, frequent visits to a 
diabetic care provider, and other complications that would be 
compensable if separately rated.  

2.  The medical evidence shows that the veteran's diabetic 
gastroparesis has required multiple esophagogastroduodenoscopys to 
relieve esophageal stricture caused by severe gastroparesis with 
hypersecretion of acid and reflux leading to recurrent stricture, 
severely inflamed esophagus, and severe impairment of health.  

3.  There is no evidence of penile deformity associated with the 
veteran's service-connected impotence.  

4.  The veteran has erectile dysfunction with impotence; neither 
testicular abnormality nor sterility is shown.


CONCLUSIONS OF LAW

1.  The criteria for a scheduler evaluation of a 100 percent 
rating for diabetes mellitus have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic 
Code 7913 (2003).   

2.  The criteria for a scheduler evaluation of a 60 percent rating 
for diabetic gastroparesis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code 7346 (2003).   

3.  The criteria for a compensable rating for impotence are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.1, 4.2, 4.7, 4.14, 4.20, 4.115b, Diagnostic Code 7522 
(2003).  

4.  The criteria for special monthly compensation based on loss of 
use of a creative organ have not been met. 38 U.S.C.A. §§ 1114(k), 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.350(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Private medical records beginning in 1991 reflect that the veteran 
was seen and treated for symptoms and complications associated 
with his insulin-dependent diabetes mellitus described as out of 
control.  In October 1994, the veteran was hospitalized for a 
presynscope episode after having undergone laser eye surgery.  He 
felt dizzy, diaphoretic and short of breath.  The discharge 
diagnoses were syncope, coronary artery disease with mild inferior 
wall ischemia, insulin dependent diabetes mellitus, osteomyelitis 
of the left fifth metatarsal head, and chronic left foot ulcer 
secondary to diabetes.  A cardiac cartherization dated in February 
1996 revealed a mild to moderate lesion.  The veteran's left toe 
became infected and was amputated in May 1996.  In May 1996 the 
veteran was seen for complaints of vomiting, burning throat, 
diffuse diarrhea, and crampy abdominal pain.  Following a physical 
examination, the diagnosis was gastroenteritis.  

The veteran was hospitalized on several occasions from 1997 to 
2001 for symptoms associated with diabetes mellitus.  

* A discharge summary dated in March 1997 shows that the veteran 
had developed nausea, vomiting, and hiccups after having undergone 
laser eye surgeries.  He weighed 190 pounds.  The discharge 
diagnoses were diabetic neuropathy, uncontrolled, hypovolemia, 
diabetic retinopathy, urinary tract infection, constipation, and 
dehydration.   

* In November 1997, the veteran was admitted for symptoms 
including dehydration, nausea, constipation, and weakness.  It was 
noted that the veteran developed constipation with nausea and 
vomiting after physical or laser treatments to his eye.  On 
admission, the veteran's blood sugar was 319.  He had not been 
taking his Insulin because of the nausea and vomiting.  Abdominal 
x-rays revealed nonspecific abdominal findings.  During the course 
of his hospitalization, the veteran was started on insulin and his 
blood sugar went down to 179.  The discharge diagnoses were 
hypovolemia, constipation, uncontrolled diabetes, nausea and 
vomiting, coronary artery disease, and blindness.  

The veteran was followed every week or two by his private 
physician.  In December 1997 he weighed 204 pounds and was doing 
well.  In late January 1998 he complained of abdominal pain and 
dizziness with a short black out.  He reported that he felt better 
the next month.  In March 1998 his blood sugar was recorded at 115 
and he weighed 209 pounds.  In April he weighed 210, his blood 
sugar was 162, and he felt much better.  Viagra was prescribed in 
May 1998.  In June 1998, he complained of blacking out and 
dizziness when first getting up.  His blood sugar was 232 and he 
weighed 207 pounds.  In August 1998, he weighed 204 and his blood 
sugar was 80.  When seen in October 1998, he weighed 204, his 
blood sugar was 113 and he complained of vertigo.  

His private doctor saw him in January 1999 after falling.  His 
blood sugar was 207 and he weighed 208.  In February 1999, he 
weighed 202 and his blood sugar was 267.  He was also seen for 
diet recall and received instruction on how to alter his diet 
using an 1800 K calorie diabetic diet plan.  In June 1999 he 
complained of diarrhea, nausea, and dizziness.  His blood sugar 
had been elevated for 3 to 4 days and was 336 when calculated at 
that time.  He weighed 198 pounds.  In August, he was seen for 
weight loss and stomach trouble.  His blood sugar was 85 and he 
weighed 194 pounds.  Approximately 10-days later, the veteran 
continued to complain of dizziness and weakness.  He had stomach 
grips and burping and constipation.  He weighed 187 pounds and his 
blood sugar was 344.  

The veteran was hospitalized in August 1999 for complaints of 
nausea, vomiting, and constipation of approximately 6-days 
duration.  The admitting diagnosis included ketoacidosis.  It was 
noted that the veteran had insulin dependent diabetes with 
complications and that he had been in his usual state of health 
until approximately two weeks prior when he began to have episodes 
of constipation with no bowel movement, nausea, and vomiting.  His 
urine was positive for ketone, and his blood sugars were over 400.  
On physical examination, the veteran weighed 186.8 pounds.  The 
veteran was assessed as having diabetes, ketaoacidosis.  X-rays of 
the veteran's chest dated in August 1999 showed no active disease 
or interval change.  

A private medical note dated in September 1999 shows that 
complications associated with the veteran's diabetes included 
gastroparesis.  His condition was described as remarkably 
complicated.  The veteran was seen by his private doctor in early 
November 1999 following a fall.  His blood sugar was 484 and he 
weighed 193 pounds.  Five days later, he was seen after blacking 
out; his blood sugar was 98 and he weighed 192.  Later that month 
he was seen for complaints of feeling cold, having no strength and 
experiencing gas.  His blood sugar was 274 and he weighed 198.  In 
February 2000, the veteran was seen for complaints of swelling in 
both ankles, sleeping frequently, and left-sided soreness.  His 
blood sugar was 215 and he weighed 198.  

In May 2000, the veteran was referred to a VA physician to address 
the question of whether there was medical evidence showing that he 
had diabetic retinopathy 10 to 15 years before 1989.  VA 
endocrinology notes from that visit reflect that the veteran had 
had type 2 diabetes mellitus since the 1960s and that the 
veteran's diabetes had been under poor control.  The records also 
show that the veteran was primarily being seen for diabetes 
retinopathy.  

In August 2000, his private doctor saw the veteran for complaints 
related to a bad taste when burping.  His weight was recorded as 
198 and blood sugar was 143.  In September 2000 he complained of 
ankle swelling and diarrhea.  He weighed 200 pounds and his blood 
sugar was 206.  In November 2000, he complained of being cold, and 
having pain in the lower extremities.  He weighed 197 and his 
blood sugar was 239.  In December of 2000, his weight was recorded 
as 187 and his blood sugar was at 408.  

In January 2001, the veteran was seen for complaints including 
weakness, nausea and vomiting.  He weighed 195 and his blood sugar 
was 306.  He was admitted to the hospital.  A January 2001 
discharge summary shows that the veteran was hospitalized and 
treated for nausea and vomiting secondary to gastroparesis.  He 
also had episodes of dark blood in the emesis that was believed to 
be secondary to the nausea and vomiting.  During the course of his 
hospitalization, he was seen on consultation for diabetes 
management.  It was noted that he had chronic uncontrolled 
diabetes with multiple complications.  Eventually, he was able to 
eat better, but complained of diffuse, edema, and fatigue.  There 
were no headaches, chest pain, or shortness of breath.  The 
veteran's blood sugars had been around 200 to 300.  The examiner 
assessed the veteran as having long standing type 2 diabetes with 
multiple complications.  The veteran was on Humalog sliding scales 
with meals, started on 75/25.  It was recorded that the veteran 
had been on thiazolidinedions with improvement in his glycemia 
control and that he probably had significant proteinuria and 
hypoablbuminemia as well.   Discharge diagnoses were 
gastroparesis, gastroeophageal reflux disease, and diabetes.  An 
additional January 2001 examination revealed that the veteran 
weighed 191.5 pounds, and that he was described as a well-
nourished, well-developed in mild distress.   He was discharged 
after approximately 2 weeks.  

A private consultation report dated in February 2001 noted that 
the veteran had long-standing insulin dependent diabetes, 
described chronic and uncontrolled with multiple complications.  
It was noted that the veteran was able to eat better and was 
complaining of diffuse edema, fatigue, and decreased vision.  
There was no nausea vomiting or diarrhea present, although this 
had been a significant problem in the past.  The diagnostic 
impression was long standing type 2 diabetes with multiple 
complications and significant gastroparesis.  The gastroparesis 
seemed to be resolving somewhat.  It was noted that he had been on 
Humalog sliding scale with meals and the dose was increased to 
75/25 that day.  It was reported that there had been improvement 
in the veteran's glycemic control in the past with TZDs 
(thiazolidinediones).  

In early March 2001, the veteran was seen for a post-
hospitalization follow up.  He weighed 182 pounds and his blood 
sugar was 402.  He continued to have trouble swallowing.  Another 
note shows the veteran had significant improvement in the symptoms 
of gastroparesis with a new drug.  The doctor recommended tight 
management of the veteran's diabetes with insulin.  When seen in 
April 2001, the veteran's complaints included dizziness, neck 
pain, blood pressure, and ankle swelling.  His blood sugar was 176 
and he weighed 187.  

VA and private specialists in 2001 opined that the veteran 
developed type II diabetes mellitus in 1969 and that he started 
developing diabetic retinopathy in 1989.  The specialists noted 
that it was likely that the veteran started to develop diabetes 
prior to his diagnosis in 1969.  In April 2001, the RO reviewed 
this and other evidence, and granted service connection for 
diabetes mellitus with diabetic neuropathy; it assigned a 100 
percent disability evaluation, effective February 25, 1999.  In 
addition, SMC was granted under 38 U.S.C.A. § 1114(p) and 38 
C.F.R. § 3.350(f)(2)(i), at the rate intermediate between 
subsection (l) and subsection (m), effective February 25, 1999, on 
account of blindness of one eye with 5/200 visual acuity or less 
and blindness of the other eye having only light perception.  

The veteran was seen in May 2001 for complaints focused on his 
swallowing difficulties.  He weighed 196 pounds and his blood 
sugar was 148 (after drinking a soda).  Several days later he was 
hospitalized for esophageal stricture.  An upper gastrointestinal 
X-ray revealed either a stricture or spasm in the distal 
esophagus.  The veteran could swallow food that was pureed or in 
small pieces without difficulty.  On physical examination, he was 
ill looking, and it was noted that he had progressively lost 
weight due to the gastroparesis and the autonomic neuropathy.  He 
had wasting syndrome due to diabetes.  Examination of the central 
nervous system revealed, in pertinent part, muscular weakness due 
to the wasting syndrome.  The diagnostic impression was esophageal 
stricture due to reflux.  The doctor commented that the 
gastroparesis unfortunately favored severe reflux and it may be 
the reason why he is developing a stricture.  A hiatal hernia was 
also noted. 

An esophagogastroduodenoscopy (EGD) was performed in June 2001.  
Findings included a stricture at the EG (esophageal) junction 
occlusive, hiatus hernia at the EG junction Sliding type and 
reflux esophagitis, grade IV very tight stricture that did not 
permit the endoscope before dilation.  The impression was 
esophageal stricture, esophageal dilation, and reflux esophagitis.  

In July 2001, the veteran was hospitalized for acute dysphagia, 
dehydration, and problems swallowing.  The discharge diagnoses 
were esophageal stricture, hypovelemia, esophageal reflux, 
diabetic retinopathy, and diabetic neuropathy.  A consultation 
report showed that the veteran's diabetes control had been good 
and that he had been slightly hypoglycemic because of improper 
eating.  It was noted that the veteran looked ill and that he had 
lost weight from 185 to 183 pounds.  It was determined that the 
veteran had probable progressive stricturing of the esophagus and 
an urgent endoscopy was ordered for the following day.  

The report of a VA genitourinary examination dated in August 2001 
shows a medical history of impotence three years prior.  The 
examiner did not have the veteran's claims folder available for 
review before the examination.  The veteran denied experiencing 
headaches, fever, nausea, vomiting, diarrhea, constipation, 
hemoptysis, hematemesis, fever, nausea, or hematuria.  In 
addition, the veteran did not have dysuria, urinary urgency, 
urethral discharge, or urinary tract infections.  It was noted 
that the veteran had been seen by an urologist and had been 
started on Viagra; however, he was advised against using the drug 
due to potential medical complications.  The veteran reported that 
he was considering a penile implant.  The veteran denied any 
palpitations, orthopnea, or paroxysmal nocturnal dyspnea.  The 
diagnostic impression was impotence likely related to his diabetes 
given his diabetic complications of neuropathy.  

VA outpatient treatment records show that the veteran was seen and 
treated for diabetes mellitus and associated complications.  
* In August 2001, the veteran was seen on consultation for history 
of post-nasal drip with thick mucous causing vomiting after meals 
and diabetes management.  The veteran denied nausea with the 
episodes or facial pressure.  He weighed 188.4 pounds.  The 
diagnostic impression included uncontrolled diabetes mellitus and 
gastroesophageal reflux disease.  
* In September 2001, it was noted that the veteran's diabetes 
mellitus was under better control and that his insulin would be 
decreased.  

VA records show that the veteran was hospitalized in August 2001 
following an abrupt deterioration of his behavior with violence.  
He had been hospitalized for psychiatric treatment in the past.  
His discharge diagnosis was bipolar disorder.  

VA notes dated in September 2001 show that the veteran's control 
of diabetes mellitus was improving and it was thought he would 
eventually need to decrease his insulin once thiazolidinediones 
(TZDs) took effect in 4 to 6 weeks.  

At a VA October 2001 digestive examination, the veteran reported 
having bad reflux disease that was causing esophageal observation.  
He denied having any blood or bloody diarrhea, hematemesis, or 
melena.  Tithe veteran had lost weight; in the past his weighed 
209 pounds, but at the time of the examination his weight was 193 
pounds.  He was being followed by the gastrointestinal clinic and 
that he was having a dilatation done.  On physical examination, 
the veteran was alert and oriented.  The assessment was insulin 
dependent diabetes, hypertension, gastroesophageal reflux disease, 
and hypercholesterolemia.  It was noted that the veteran had 
dysphagia secondary to esophageal stricture secondary to 
gastroesophageal reflux disease.  The veteran's claims folder was 
not available for the doctor's review.  Additional entries show 
that the veteran had been trained in computer use through the 
commission for the blind from 1999 to 2000 and that he had worked 
in sales at a number of different jobs over the years.  

In October 2001, the RO established separate service connection 
for diabetes mellitus and assigned a 20 percent disability rating, 
diabetic peripheral neuropathy of all four extremities and 
assigned noncompensable evolutions for each extremity, diabetic 
gastroparesis rated as noncompensable, and impotence secondary to 
diabetes mellitus rated also as noncompensable.  These ratings 
were assigned, effective February 25, 1999.  

In November 2001, an esophagogastroduodenoscopy was performed.  
Findings included a stricture at the EG (esophageal) junction 
ulcerated and hiatus hernia in the distal third sliding type, 
sliding hiatal hernia.  At the upper aspect of the hernia an 
occlusive, ulcerated stricture was seen with Barrett's-like 
changes.  The impression was esophageal stricture and esophageal 
dilation.  

Private outpatient treatment notes dated in December showed the 
veteran complained of dizziness.  He had blacked out and fallen 
twice.  He weighed 194 and his blood sugar was 293.  His dizziness 
continued and in January 2002, he weighed 194 with a blood sugar 
reading of 265.  Later that month he complained of blacking out 
and falling daily.  He weighed 194 and his blood sugar was 122.  
In February 2002, the veteran weighed 192 pounds and his blood 
sugar was 282.  

In February 2002, another esophagogastroduodenoscopy was performed 
by his private doctor.  Findings included an ulcerated stricture 
in the upper third of the esophagus.  The impression was 
esophageal stricture.  It was commented that the veteran had 
severe gastroparesis and may need anti-reflux surgery combined 
with drainage procedure on the stomach.  

Additional VA outpatient treatment records show that when seen in 
February 2002, the veteran weighed 194 pounds and did not relate 
symptoms of hyperglycemia.  He complained of blackouts and 
dizziness.  One doctor noted that the veteran had paged her to 
request that she send him more insulin syringes.  In March 2002, 
the veteran reported he had been feeling well and that he was 
asymptomatic with respect to his genitourinary complaints.  
Endocrine notes dated in May 2002 reflect a history of poorly 
controlled diabetes mellitus.  Also in May 2002, the veteran 
reported blackout spells and associated dizziness.  There were no 
palpitations.  The veteran reported some constipation due to 
change in psychiatry medication.  On examination, the veteran 
weighed 194 pounds.  The diagnoses included diabetes, without 
symptoms of hyperglycemia and gastroesophageal reflux disease 
(GERD).  Additional records dated in May 2002 reflect that the 
veteran was doing better than earlier in the year.  His 
medications included insulin Novolin 70/30 (NPH/REG) INJ NOVO 
Inject subcutaneously twice a day.  

Private treatment records dated from 2001 to 2002 reflect that the 
veteran was seen and treatment for diabetes mellitus and 
associated symptoms and complications.  In an August 2001, the 
veteran weighed 189 pounds and his blood sugar was 279.  He was 
verbose and angry with his wife.  In September, he weighed 186 
pounds and his blood sugar was 221.  A treatment note of October 
2001 shows the veteran underwent an endoscopy during which the 
doctors were unable to pass the endoscope through a tight distal 
esophageal stricture.  The impression included a large hiatal 
hernia and a tight lower esophageal stricture from acid reflux 
disease.  An outpatient treatment note shows that he weighed 198 
pounds and that his blood sugar was 167.  He complained of 
disorientation when he got up.  He also had pain in his neck and 
knees.  In April 2002, the veteran weighed 191 and his blood sugar 
was 326.  The very next day his blood sugar was 235.  In August 
2002, he weighed 196 with a blood sugar of 186.  His diabetes 
mellitus was stable.  

VA entries dated in September 2002 reflect that the veteran's 
blood sugar levels were below 180.  It was noted that the veteran 
was brittle and had a drop in sugar before coming to the doctor's 
office and that he had to stop taking insulin in the past because 
dropped sugars were low.  The veteran also indicated that he had 
been experiencing some GERD, but he used Raglan and Nexium to 
control the symptoms.  The examiner determined that the veteran's 
diabetes mellitus was fairly controlled-hgbb alc was increased 
from 9.2 to 9.8; however, concern about hypoglycemia was 
expressed.  It was noted that the veteran was legally blind that 
and if he became dizzy he could fall.  The veteran was to continue 
monitoring and watching his diet.  He was instructed to increase 
or decrease insulin units depending on if his sugar was below 100 
or over 200.  

In a November 2002 rating action, the RO confirmed and continued a 
100 percent rating for diabetic retinopathy and glaucoma.  In 
addition, the following ratings were increased: effective February 
25, 1999: diabetes mellitus (40 percent), diabetic neuropathy, 
right upper extremity (major arm) (40 percent); diabetic 
neuropathy, left upper extremity (30 percent); diabetic 
neuropathy, right lower extremity (20 percent); diabetic 
neuropathy, left lower extremity (20 percent); and diabetic 
gastroparesis (10 percent).  The RO granted and continued the 
noncompensable rating for impotence, and also denied SMC on 
account of loss of use of a creative organ.  The veteran was also 
granted SMC under 38 U.S.C.A. § 1114(m) and 38 C.F.R. § 3.350[c], 
effective February 25, 1999, on account of blindness in both eyes 
having only light perception.  He was also granted SMC under 38 
U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f) at a rate equal to 
subsection (n) (the "N" rate), effective February 25, 1999, on 
account of diabetic neuropathy and glaucoma, light perception only 
in both eyes, with additional disability from service-connected 
conditions found to be independently ratable at 100 percent.  

In May 2003 the veteran weighed 210 and his blood sugar was 231.  
He complained of swollen legs and feet with back spasms.  Later 
that month he weighed 204 with a blood sugar of 378.  He had no 
insulin because he had been throwing up.  It was noted that he had 
been throwing-up since the night before, that his vomit looked 
black, and that he was dizzy.  

Later in May 2003, an esophagogastroduodenoscopy (EGD) was 
performed.  Findings included reflux esophagitis at multiple sites 
Grade IV, Reflux laryngeal changes and poor esophageal motility; 
sever reflux changes, resistance to passage of pediatric scope 
(9mm).  Findings in reference to the stomach indicated retained 
fluid with severe gastroparesis.  The impression was esophageal 
stricture, esophageal dilation, and reflux esophagitis.  Under 
comments, the doctor indicated that the primary problem is severe 
gastroparesis with hypersecretion of acid and reflux leading to 
recurrent stricture.  The esophagus is severely inflamed and 
dilation beyond 12 mm was not attempted.  

A May 2003 private discharge summary shows that the veteran was 
hospitalized for nausea and vomiting.  A review of his system 
showed an absence of wasting syndrome in spite of the diabetes.  
It was noted that the veteran was doing remarkably well 
considering his multiple symptoms and complications. 

A June 2003 VA clinical review of the veteran's genitourinary 
system was negative for burning, urgency, or incontinence; the 
gastrointestinal system was negative for nausea, vomiting, 
hemtemesis, or melena.  There was no diarrhea.  Bowel movements 
were regular.  Complaints of spitting up food due to peptic ulcer 
disease were noted.  On physical examination, the veteran was 
described as well developed and well nourished.  

A private gastroenterology report dated in July 2003 shows that 
the veteran was seen for dysphagia.  It was noted that the veteran 
had severe progressive diabetes mellitus with organ damage.  He 
weighed 205 pounds.  

A November 2003 diabetes mellitus VA examination reports that the 
veteran had gained weight.  He did not have chest pain and there 
was no intermittent claudication.  He reported tingling and 
numbness in both hands.  The veteran did not have anal pruritus or 
loss of strength.  It was noted that he did not obtain an erection 
and that he had not tried any medications.  The examiner went on 
to indicate that the veteran had neither lost nor gained weight.  
The examiner noted that the veteran was following a 2000 ADA diet; 
that the veteran had not worked since 1996; and that the veteran 
had not had any hospital admissions for ketoacidosis.  As to 
medication, the veteran was taking insulin two times a day-in the 
morning and at night.  The examiner commented that the veteran 
used his primary care practitioner every three months.  On 
physical examination, the veteran was alert and oriented.  He 
weighed 210 pounds.  The liver and spleen were not palpable.  Both 
testes were normal.  Spermatic cord and epididymides were 
palpable, and his penis was normal in size.  The diagnoses 
included non-insulin dependent diabetes mellitus, essential 
hypertension, gastroesophageal reflux disease, coronary artery 
disease, blindness, polyneuropathy, peripheral neuropathy, and 
erectile dysfunction.  

Increased Ratings

The Court has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in 
determining the evidence that can be used to decide whether the 
original rating on appeal was erroneous and in determining whether 
the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an initial 
rating, the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id.  With an increased 
rating claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating awarded 
and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson, 12 Vet. App. 119.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 U.S.C.A. 
§ 1155 (West 2002).  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the appellant's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2003).  
For a claim where the 
appellant has disagreed with the original rating assigned for a 
service-connected disability, it is necessary to determine whether 
he has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson, 
12 Vet. App. 119.  It is also necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2003), and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 C.F.R. § 
4.3 (2003).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  As 
the veteran is appealing from an initial grant of service 
connection with regard to the impotence claim and the originally 
assigned evaluation, the Board must consider whether "staged 
ratings" would be appropriate based upon the facts found during 
the time periods in question.  Fenderson v. Brown, supra.  

Once the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied, if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.  


Diabetes Mellitus

The veteran's diabetes mellitus is rated at 40 percent under 38 
C.F.R. § 4.119, Diagnostic Code 7913.  Under that code a 40 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities; a 60 
percent rating requires insulin, a restricted diet, and regulation 
of activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  

A maximum rating of 100 percent is warranted when the disability 
requires more than one daily injection of insulin, a restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength or 
complications that would be compensable if separately evaluated.  
In addition, a note following the rating criteria indicates that 
compensable complications from diabetes mellitus are evaluated 
separately unless they are part of the criteria used to support a 
100 percent evaluation.  However, noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.

A longitudinal review of the medical record establishes that the 
veteran has diabetes mellitus with blood sugar readings that vary 
widely. The record consistently shows that the veteran requires 
injections of insulin two times a day.  In addition, the Board 
observes that the disability is productive of numerous 
manifestations e.g., his peripheral neuropathy of his upper and 
lower extremities, retinopathy, impotence, and diabetic 
gastroparesis for which separate compensable evaluations have been 
granted.  The evidence establishes that the veteran is on a 
restricted diet, and that he frequently blacks out.  His black 
outs and dizziness are associated with extreme blood sugar 
readings.  Passing out is a symptom of severe hypoglycemia.  He 
was hospitalized in August 1999 for diabetic ketoacidosis, and his 
doctors were on alert for hypoglycemia in July 2001 and September 
2001.  He has been hospitalized for psychiatric problems not long 
after undergoing treatment for service-connected manifestations of 
his diabetes mellitus.  

Although no evidence of hypoglycemia or ketoacidosis was reported 
in November 2003, the examiner noted that the veteran was seeing 
his diabetic care provider every three months.  This opinion is 
not sufficient for rating the veteran's diabetes mellitus.  
Although the VA examiner stated that the claims folder was 
reviewed, it seems that is was not when the findings of this 
examination are compared to other findings in the claims folder 
and as described in this opinion.  For instance, the November 2003 
VA examiner indicates that the veteran is non-insulin dependent in 
the diagnoses.  A review of the VA records (presumably available 
to the examiner) would have revealed the September 2002 entries 
showing that the veteran was instructed to increase or decrease 
insulin units depending on his blood sugar readings.  It appears 
no laboratory testing was accomplished in connection with the 
November 2003 examination.  Despite the negative statement of the 
examiner to the contrary, the veteran was hospitalized for 
ketoacidosis in August 1999.  Given the longstanding complexity 
and fluctuations of the veteran's diabetes mellitus, his numerous 
hospitalizations for complications related to diabetes, the 
frequency of his private and VA outpatient treatment, the wide-
ranging blood sugar readings, the Board finds that the weight of 
the pathology associated with the veteran's diabetes mellitus more 
nearly approximates the criteria for a 100 percent evaluation 
under Diagnostic Code 7913 from February 25, 1999.  

Diabetic Gastroparesis

The veteran's service connected diabetic gastroparesis is rated by 
analogy to hiatal hernia under 38 C.F.R. § 4.114, diagnostic code 
7346.  Under that code, symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health will warrant a 60 percent rating.  Persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health will warrant a 30 percent 
rating.  Two or more of the symptoms applicable to a 30 percent 
rating of less severity will warrant a 10 percent rating.  

In this case, the veteran's diabetic gastroparesis has required 
that he undergo multiple esophagogastroduodenoscopys to relieve 
esophageal stricture thereby allowing him to eat.  When the 
procedure was accomplished in May 2003, the doctor commented that 
the primary problem is severe (emphasis added) gastroparesis with 
hypersecretion of acid and reflux leading to recurrent stricture.  
The esophagus is severely inflamed and dilation beyond 12 mm was 
not attempted.  The Board finds that the history of complaints 
made and treatment provided to the veteran over the years to 
address his service-connected diabetic gastroparesis demonstrate 
severe impairment of health and warrant a 60 percent rating from 
February 25, 1999.  

Impotence

There is no specific disability rating for impotence, and the RO 
has evaluated this service-connected disability by analogy as 
penis deformity under 38 C.F.R. § 4.115(b), Diagnostic Code 7522.  
See 38 C.F.R. § 4.20 (2003).  The Board can find no other 
diagnostic code that would be more appropriate in rating the 
veteran's disability.  There is no evidence that he has had 
removal of half or more of his penis, or that glands have been 
removed, such that would warrant consideration under Diagnostic 
Codes 7520 or 7521, respectively, Therefore, Diagnostic Code 7522 
is most appropriate to rate this disability.  

Under Diagnostic Code 7522, two distinct elements are required for 
a compensable rating:  penile deformity and loss of erectile 
power.  Throughout the course of this appeal, the veteran has 
asserted that he is impotent.  The veteran asserts that he is not 
able to have an erection, and the record shows that the veteran 
has not been able to take medication to address this dysfunction.  

However, the November 2003 VA examination report establishes that 
the veteran's penis (as well as testes, spermatic cord and 
epididymis) was normal on examination.  Thus, because the evidence 
does not reflect that the veteran has both penile deformity and 
loss of erectile dysfunction, the Board finds that the he is 
properly evaluated at the noncompensable level for impotence.  
Diagnostic Code 7522.  

SMC for Creative Organ 

The veteran seeks special monthly compensation for erectile 
dysfunction/ impotency, which he attributes to residuals of his 
service-connected diabetes mellitus.  Under 38 C.F.R. § 1114(k), 
additional monthly compensation is payable for loss of use of one 
or more creative organs that is the result of a service-connected 
disability.  Loss of a creative organ will be shown by acquired 
absence of one or both testicles (other than undescended 
testicles) or ovaries or other creative organ.  Loss of use of one 
testicle will be established when examination by a board finds 
that: (a) The diameters of the affected testicle are reduced to 
one-third of the corresponding diameters of appeared normal 
testicle, or (b) the diameters of the affected testicles are 
reduced to one-half or less of the corresponding normal testicle 
and there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the corresponding 
normal testicle; or (c) if neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board including a 
genitourologist and accepted by the veteran, establishes the 
absences of spermatozoa.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a)(1)(i).  

In evaluating this claim, the evidence of record does not 
establish that the veteran has loss a testicle or even part of his 
penis.  Moreover, the Board observes that neither erectile 
dysfunction nor impotence is covered under 38 C.F.R. §§ 3.350, and 
3.350(a)(1), as it pertains to the loss of "creative" ability by 
service-connected veterans.  In this case, competent medical 
evidence has not been presented that shows that the "creative" 
portion of the veteran's genitourinary functioning, that is his 
ability to produce spermatozoa has been lost.  Also, testicular 
atrophy or loss is not shown, and there is no competent evidence 
of sterility.  

The Board has taken note of the veteran's assertion that he has 
difficulty with erectile function.  Although erectile dysfunction/ 
impotence significantly impedes the veteran's sexual functioning, 
loss of use of a creative organ is not established as the veteran 
still has creative functioning.  Based on the aforementioned, the 
evidence does not support special monthly compensation for the 
loss of use of a creative organ.  Accordingly, the Board concludes 
that the criteria for special monthly compensation based on the 
loss of use of a creative organ have not been met.  

Finally, the Board reminds the veteran that should he ever be 
found unable to produce spermatozoa, or should he meet one of the 
other criteria set forth in 38 C.F.R. § 3.350, he may present a 
new claim to the VA for loss of use of a creative organ.

Conclusion

For the reasons discussed above, the claims for an increased 
rating for impotence, and entitlement to SMC for loss of use a 
creative organ are denied.  The evidence in this case is not so 
evenly balanced as to allow application of the benefit of the 
doubt rule.  38 C.F.R. § 3.102.

Veterans Claims Assistance Act

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations which 
empowered the Board to issue written notification of the VCAA to 
veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

VA must provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. § 3.159(b) (2003).  In 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) 
the Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  

As to the claim for an increased ratings for diabetes mellitus and 
gastroparesis, the Board notes if there is any deficiency of 
notice or assistance, it would not be prejudicial to the veteran, 
given the favorable nature of the Board's decision of that issue, 
and no further assistance in developing the facts pertinent to the 
issue is required.  

However, as to the claims of a compensable rating for impotence 
and special monthly compensation due to loss of use of a creative 
organ, the veteran filed a claim in regard those issues in June 
2001.  VA provided that the veteran a notice letter in July 2001; 
however, that letter did not adequately provide the application of 
the VCAA with respect to those issues. 

Yet, in a rating decision dated in October 2001, the RO granted 
service connection for impotence.  The veteran disagreed with that 
disability rating.  Then, in a November 2001 rating action, the RO 
continued the noncompensable rating for impotence, After that 
rating action was promulgated, the Board remanded this matter in 
June 2003 to RO for complete compliance with the VCAA with regard 
to issues of a compensable rating for impotence.  

In June 2003, VA provided notice to the claimant regarding what 
information and evidence is needed to substantiate the claims, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence that pertains 
to the claim.  VA had sent the veteran with a statement of the 
case (SOC) in January 2002 which provided the applicable law and 
regulations with regard to is claim as well as an explanation of 
the evidence it used to makes its decision.  Supplemental 
statements of the case (SSOCs) was sent to the veteran in December 
2002 and December 2003.  Those documents described the 
adjudicative actions taken on the veteran's behalf, the evidence 
considered when reviewing his case for a second time, and an 
explanation for the continued denial of benefits.   

Because a proper VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant which included adequate VCAA 
requirements in June 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and two 
SSOCs were provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

As to the other elements of development and due process required 
by the VCAA, it is noted that in June 2003, VA informed the 
veteran of his and VA's duties and responsibilities in developing 
the claim for service connection pursuant to the VCAA.  VA 
informed the veteran that its duty was to make reasonable efforts 
to help the veteran obtain evidence necessary to support his claim 
such as obtaining medical records, employment records, or records 
from other Federal agencies, and providing medical examinations or 
opinions, if necessary.  As to the veteran's responsibilities, VA 
informed the veteran that he should provide sufficient identifying 
information of evidence to be obtained by VA and to support his 
claim with appropriate evidence.  The veteran was asked to provide 
the names of any VA and non-VA health care providers who have 
information regarding the veteran's disabilities.  

In the December 2003 SSOC, VA reiterated its and the veteran's 
duties and responsibilities in the developing the increased rating 
issue for impotence and the claim of entitlement to a special 
monthly compensation based on loss of use of a creative organ.  VA 
also provided the veteran with the VCAA implementing regulations.  

All the VCCA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, as shown in this matter, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, each of the four 
content requirements of a VCAA notice has been satisfied.  
Moreover, the veteran has indicated that he has no additional 
evidence to submit.   

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West  2002); 
38 C.F.R. § 3.159(c)(1-3)).  All service, VA, and private medical 
evidence are of record.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4)).  VA provided the veteran 
examinations in October 2001 and November 2003.  The examination 
reports contain adequate clinical findings and opinions pertinent 
to the veteran's claims for an increased rating for impotence, and 
SMC based loss of use of a creative organ.  

There is no indication in the claims file that evidence exists 
that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify the 
veteran of a failure to obtain evidence from any source.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).  

There are no areas in which further development is required would 
be helpful.  
The RO has notified the veteran of the requirements of the VCAA, 
and such requirements as apply have been substantially met by the 
RO.  


ORDER

Entitlement to a rating of 100 percent for diabetes mellitus is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.  

Entitlement to a rating of 60 percent for diabetic gastroparesis 
granted, subject to the criteria applicable to the payment of 
monetary benefits.  

Entitlement to a compensable rating for impotence is denied.  

Entitlement to SMC for loss of use of a creative organ is denied.  


REMAND

In the June 2003, the Board directed the RO to provide the veteran 
neurological examinations to determine the nature and severity of 
the veteran's upper and lower extremity diabetic peripheral 
neuropathy.  In so doing, the examiner was asked to express an 
opinion as to whether any of the veteran's appendages or 
extremities demonstrated loss of use.  Although an examination was 
provided in November 2003, the examiner did not render an opinion 
as to use or loss of use of the requested extremities.  

The claim for special monthly compensation higher than "N" was 
first adjudicated by the RO and announced in a supplemental 
statement of the case dated in November 2002.  The issue was 
apparently found to be is inextricably intertwined with the right 
upper and lower extremity increased rating issues.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
where a claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  The RO's actions with regard to this issue are 
contrary to 38 C.F.R. § 19.31 which states, in part, that will a 
SSOC be used to announce decisions by the RO that were not 
previously addressed in the SOC.  The veteran is entitled to 
receive a statement of the case addressing this issue.  

A remand creates a right in the veteran to compliance with the 
instructions contained herein.  Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, VA opinions and examinations are required in 
accordance with the directives of the June 2003 remand.  

Accordingly, the claim is remanded to the RO for the following:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed.  In particular, the RO should ensure that the 
notification requirements and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003) are fully met.  

2.  The RO should schedule the veteran for a peripheral 
neurological examination to determine the nature of the veteran's 
upper and lower extremity diabetic peripheral neuropathy.  All 
indicated special studies should be performed and clinical finding 
reported in detail.  Send the claims folder to the examiner for 
review.  The examiner is requested to identify all motor and 
sensory manifestation of the veteran's upper and lower diabetic 
peripheral neuropathy.  The examiner is also requested to express 
an opinion as to whether any of the veteran's appendages or 
extremities demonstrates loss of use.  

a. Loss of use of a hand or foot will be held to exist when no 
effective function remains other than that which would be equally 
well served by amputation stump at the site of election below the 
elbow or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping or manipulation, in the 
case of the hand, or of balance or propulsion, in the case of the 
foot, could be accomplished equally well by an amputation stump 
with prosthesis.  In this regard, complete paralysis of the 
external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve will be taken as 
loss of use of the foot.  

b.  Loss of use of one arm or one leg will be held to exist when 
the disability involving the arm is at a level or produces 
complications preventing natural elbow action with prosthesis in 
place oar when the disability involving the leg is at a level or 
produces complications preventing natural knee action with 
prosthesis in place.  In determining whether there is natural 
elbow or knee action with prosthesis in place, consideration will 
be based on whether use of the proper prosthetic appliance 
requires nature use of the joint, or whether necessary motion is 
otherwise controlled, so that the muscles affecting joint motion, 
if not already atrophied, will become so.  If there is no movement 
in the joint, as in ankylosis or complete paralysis, use of 
prosthesis is not to be expected, and the determination will be as 
though there were one in place.  

3.  The RO must issue the appellant a Statement of the Case on the 
issue Entitlement to SMC above the "N" rate.  The RO must ensure 
that all notification and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475 is 
completed.

4.  Thereafter, the RO should review the claims file and ensure 
that all necessary notice and development has been undertaken.  If 
any development is incomplete, undertake appropriate corrective 
action.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should then readjudicate the claims of 
entitlement to increased ratings for the veteran's upper and lower 
diabetic neuropathy, diabetic gastroparesis, and the claim of 
entitlement to SMC above "N".  

6.  If the benefits sought remain denied, the veteran and his 
representative should be furnished an appropriate supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



